UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. Capital Advisors growth fund Annual Report December 31, 2011 CAPITAL ADVISORS GROWTH FUND January 15, 2012 Dear Shareholder, In a volatile year for the global equity markets, the Capital Advisors Growth Fund delivered a modest gain of 1.44% in 2011, compared to gains of 2.11% and 2.64% for the Fund’s benchmarks, the S&P 500® Index and Russell 1000® Growth Index, respectively. The following data summarizes the Fund’s performance over various holding periods ending December 31, 2011 in comparison to the Fund’s relevant benchmarks: Periods Ending December 31, 2011 Russell 1000® Fund Growth Index S&P 500® Index 6-Months -3.13% -3.92% -3.69% 12-Months 1.44% 2.64% 2.11% 3-Years 11.26% 18.02% 14.11% 5-Years 1.89% 2.50% -0.25% 10-Years 2.88% 2.60% 2.92% Inception (12/31/1999) -1.12% -1.87% 0.55% Net Expense Ratio: 1.27%^Gross Expense Ratio 1.80% ^ The Advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses, until April 30, 2012 to ensure that the Net Annual Fund Operating Expenses (excluding AFFE, taxes, interest and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 2.00% redemption fee if shares are redeemed within 7 days of purchase.Performance data does not reflect the redemption fee.If it had, returns would be reduced. The Fund underperformed its benchmarks because of a higher than normal allocation to cash & cash equivalents throughout the calendar year.The Fund’s performance did compare favorably to a loss of -2.90% for the Fund’s peer group, the Lipper Large-Cap Growth Funds Index.We are not satisfied with last year’s results on an absolute basis.Money grows way too slowly at 2 CAPITAL ADVISORS GROWTH FUND 1.44% per annum.However, we are pleased that a combination of stock selection, risk management, and relative strength for large-cap growth stocks delivered a modest gain for the Fund at a time when several asset markets delivered losses for the year. We are also gratified to have delivered last year’s results without triggering a capital gain distribution to shareholders.By actively managing the Fund’s capital gains exposure during bear markets and corrections, we have minimized tax expenses for shareholders since the Fund’s inception on January 2000.As of December 31, 2011, the Fund has a net tax loss carry-forward equal to 6.1% of the Fund’s year-end net asset value, which may be used to offset a portion of any capital gains the Fund might generate in 2012. PERFORMANCE ATTRIBUTION Individual stocks that contributed most to the Fund’s return last year include Visa (V: $100.73), Apple (AAPL: $422.40) and Range Resources (RRC: sold in 2011).Visa and Apple remain among the Fund’s largest individual stock holdings as of January.We categorize both of these stocks as “Accelerated Growers” because we believe they are in the phase of their business lifecycle when growth seems sustainable at an accelerated rate of three-to-five times the growth rate for the overall economy. Range Resources is an example of our most aggressive stock categorization, which we call an “Emerging Franchise.”These kinds of companies pioneer a new industry, or apply a disruptive business model to an existing industry.Range Resources is a pioneer in modern horizontal drilling techniques to develop gas wells from shale deposits.We are pleased with the return the Fund earned in the stock last year, but it was sold when the risk-reward profile became unattractive due to our expectation for an extended period of low prices for natural gas. The Fund’s biggest disappointments last year were Citigroup (C: sold in 2011), Marvell Technology (MRVL: sold in 2011) and Corning (GLW: sold in 2011).Citigroup stock suffered mostly from a de-rating of its entire peer group of global investment banks.The timing of our purchase of Citigroup was poor in hindsight, but we still believe there is money to be made for patient investors in well-run banks.Proceeds from the sale of Citigroup were immediately reinvested into Wells Fargo (WFC: $28.94), which is now the Fund’s second largest holding behind Apple. Marvell Technology and Corning suffered company-specific challenges last year that contributed to the poor performance of these stocks.Disappointments like these are inevitable in an uncertain market, but we try to learn something from each of our investment mistakes, and we hope to have taken something positive from these two experiences as well. 3 CAPITAL ADVISORS GROWTH FUND OUTLOOK The U.S. stock market looks attractive over the next 12-months, assuming there is not a financial crisis in the euro zone. Therein lies the challenge for investors – how do you invest when the future might include a binary range of outcomes?For example, the recent price-to-earnings ratio (P/E) and dividend yield of the U.S. stock market looks quite compelling when alternative investment choices in the bond market seem unattractive due to historically low interest rates.The primary quantitative metrics we track to measure the stock market climate are also reasonably upbeat as of January.Yet stocks do not seem priced for a disorderly breakup of the euro zone.What to do? Our approach with the Fund includes three broad strategies.First is to maintain a cash reserve.The Fund held between 10% and 20% of its assets in cash throughout the past year out of respect for the possibility of a disorderly macro event of one kind or another.We view cash as way to play defense and offense.Holding cash is defensive in that it reduces volatility and downside risk for the Fund’s portfolio as a whole.However, cash is also a source of potential upside for the Fund whenever volatility creates opportunities in individual stocks.If the stock market delivers a fat pitch, the Fund needs cash to take advantage of it. The second strategy for an uncertain world is to emphasize blue chip, dividend paying stocks like General Electric (GE: $18.81), Intel (INTC: $25.22), Johnson & Johnson (JNJ: $65.26), PepsiCo (PEP: $64.40) and Procter & Gamble (PG: $65.81).Dominant global franchises like these may represent the best store of value among any asset class over the next several years, even if they experience some volatility along the way.Dividend payments from these companies seem well covered, and we believe the yield is far better than the interest rates available in the U.S. Government Bond market.More importantly, a well-managed global business can adjust to the kinds of macro conditions that pose risk for most asset markets.If inflation becomes a problem in the developed world, these companies have pricing power to keep up with rising input costs.If deflation is the issue, these companies can cut costs to maintain profit margins.And if sluggish growth is the challenge, global businesses can take their activities to wherever the growth is better in the world. The third strategy we are using in the Fund is to focus on companies that we believe can grow.A growing business creates advantages for overcoming obstacles along the way.Growth creates opportunities to invest in the newest and best innovations to support the business.It helps to attract the most talented scientists, engineers and managers.Growth allows better choices when a business needs to adjust its cost structure, or modify its business model.In short, growth solves a lot of problems. 4 CAPITAL ADVISORS GROWTH FUND With that as a setup, we believe the ongoing expansion of the mobile internet seems like a megatrend that can endure through any future path for the macro economy.Once connected to the mobile internet through a smart phone, most people never want to go back.These devices are becoming integral to the way people communicate and organize their lives.Rapid growth seems sustainable until a much larger percentage of the global population is connected relative to the current penetration rate for these devices.Beneficiaries of this megatrend in the Fund’s portfolio include Apple (AAPL: 419.89), Broadcom (BRCM: 32.00), Google (GOOG: $625.00), Nokia (NOK: $5.25), Qualcomm (QCOM: $56.49), and the service providers, AT&T (T: 30.03) and Vodafone (VOD: $26.90). FUND HOLDINGS The ten largest holdings in the Fund as of December 31, 2011 were as follows: Security No. Shares Cost/Share Market/Share Portfolio % Apple 3,200 Wells Fargo 26.82 27.56 Visa 76.60 Vodafone 26.02 28.03 PepsiCo 64.63 66.35 Johnson & Johnson 62.65 65.58 Abbott Labs 49.94 56.23 General Electric 16.39 17.91 BlackRock 4,830 Qualcomm 49.91 54.70 Of the 29 common stocks held by the Fund as of December 31, 2011, the 10 largest holdings represented 42.0% of total assets.The Fund held 16.0% of its assets in interest bearing cash reserves as of December 31, 2011. KEEPING AN EYE ON THE “MESSY BREAK-UP” SCENARIO AND “OTHER” RISKS Throughout 2011 we maintained an expectation that ongoing financial and policy support from the European Central Bank (ECB), the European Union (EU) and the International Monetary Fund (IMF) seemed likely to prevent the euro zone debt crisis from slipping into a liquidity crisis.A liquidity crisis stems from a freezing-up of short-term credit markets, which are the lifeblood of the financial system.This can lead to a decline of credit availability, the potential collapse of large financial institutions, and the urgency to build liquidity that causes investors to sell assets at a discount into an illiquid market. 5 CAPITAL ADVISORS GROWTH FUND The concern for investors is the domino effect a liquidity freeze can have on economies world-wide as global credit tightens, counter-party risk increases among banks, international trade declines, and economic growth falters.The risk of this scenario is heightened when financial institutions are highly levered, as is the case today in Europe.The largest banks in Europe are levered more than 30-to-1 today, which is actually higher than the leverage of America’s largest banks leading up to the last financial crisis in 2008. In October, the European debt crisis engulfed Italy and Spain as yields of both countries’ sovereign debt soared and short-term liquidity markets throughout Europe tightened up.These conditions may represent small steps toward a potential European financial crisis and the possibility of a disorderly break-up of the euro zone.However, the ECB once again stepped in with unprecedented support in the form of an unlimited three-year lending facility for European banks, coordinated global central bank currency swap lines, and an expanded overnight lending facility for financial institutions with the ECB.These measures seem to have successfully calmed the markets for now. Unfortunately, handicapping the longer-term trajectory of the European debt crisis is complicated by the sheer amount of debt (close to $1 trillion in sovereign debt is scheduled to be rolled over or issued in 2012), lack of fiscal and political union (27 countries with vastly different economies, structures and intentions), and the projection of a likely recession in the euro zone in 2012.While the most probable outcome may be a “muddle-through” scenario, we are watching for a number of events that might increase the odds of a less favorable outcome, including: •Rising interest rates on sovereign debt throughout Europe, particularly Italy, Spain and France •Failed government bond auctions (i.e. a government tries to issue new bonds, but fails to attract enough investors to complete the auction) •Further sovereign credit rating downgrades by Standard & Poor’s, Moody’s, or Egan Jones •Bank runs and/or bank failures •Freezing-up of the interbank lending market •Significant negative revisions to national budget projections or economic output throughout the euro zone For investors who owned the Fund in 2008, our playbook would be similar should we see a material deterioration in the risk factors described above.We would hope to de-risk the Fund’s portfolio by raising cash and increasing 6 CAPITAL ADVISORS GROWTH FUND the Fund’s exposure to more conservative stocks in our “Stable Earner” category, while reducing positions in our most aggressive categorization – “Emerging Franchises.” In addition to Europe, we will also be watching other potential risks in the coming year, including: •Continued strife in the dysfunctional U.S. political system •The path of recent deceleration among emerging market economies, most notably China •Heightened uncertainty across the Middle East Keep in mind, however, that all of the risks described here have been present over the last year, and asset markets have proven resilient in the face of these challenges, thus far. IN SUMMARY… We recognize that shareholders in the Capital Advisors Growth Fund have allocated part of their risk capital to the Fund.Our job as managers of the Fund is not to eliminate risk, because our shareholders expect to participate in a risk-based asset class – equities – when they purchase the Fund.We always frame our investment decisions with a long-term investment horizon, and we acknowledge that volatility and downside risk is unavoidable in the equity asset class. That said, we strive to deliver less volatility, and lower downside risk relative to other large cap growth funds and indexes by incorporating a disciplined risk management process into the Fund’s overall stock selection process.When the market climate seems favorable, as measured objectively by its valuation, trend and risk level (as indicated by credit spreads in the bond market), we tilt the Fund more aggressively with stocks in our “Accelerated Grower,” and “Emerging Franchise,” categories.When the market climate deteriorates, we shift the portfolio in the opposite direction with more “Stable Earners” and higher cash reserves. As of this writing the Fund’s portfolio might best be described as “moderately conservative.”We believe the most likely scenario for the coming year will not include a disorderly breakup of the euro zone.This belief – subject to change at any time, by the way – combined with constructive readings from our three quantitative risk measures, justifies exposure to several “aggressive” positions in the Fund, including growth stocks associated with the global rollout of the mobile internet; cyclical turnaround stocks like Ford (F: $12.01) and General Motors (GM: $24.26); and a timber company – Weyerhaeuser (WY: $20.26) – which stands to benefit from an eventual recovery in the housing market, whenever that happens. 7 CAPITAL ADVISORS GROWTH FUND If 2012 is a good year in the stock market, we believe the Fund should have the potential to participate. Yet we can’t emphasize enough that the euro zone debt crisis is a game-changer.It creates a “fat tail” in the distribution of possible outcomes for the future that should not be ignored.When the future includes a binary range of outcomes, with one of the two paths being very negative, we believe the prudent response is to reduce risk. We plan to carry more cash and a greater-than-usual weighting in “Stable Earner” stocks until one of two conditions emerges:1) A credible resolution of the euro zone debt crisis, or 2) Sufficiently depressed stock prices to justify becoming more aggressive with the Fund’s portfolio. As always, we appreciate the trust you have placed with the Capital Advisors Growth Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Chief Investment Officer/ Portfolio Manager Portfolio Manager Capital Advisors Growth Fund Capital Advisors Growth Fund Managing Director, President & CEO, Capital Advisors, Inc. Capital Advisors, Inc. Investment performance reflects voluntary fee waivers in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard and Channing S. Smith, and are subject to change, are not guaranteed, and should not be considered investment advice. The S&P 500® Index is an unmanaged, capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.Indices are not available for direct investment and do not incur expenses. The Lipper Large-Cap Growth Funds Index includes the 30 largest large-cap growth funds tracked by Lipper, Inc. 8 CAPITAL ADVISORS GROWTH FUND Fund holdings and/or sector weightings are subject to change and should not be considered a recommendation to buy or sell a security.Please refer to the schedule of investments for more complete holdings information. Mutual fund investing involves risk.Principal loss is possible.Growth stocks typically are more volatile that value stocks, however, value stocks have a lower expected growth rate in earnings and sales.The Fund is non-diversified, meaning it concentrates its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in foreign securities which involves political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may also invest in mid-cap companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies. Price to Earnings (P/E): The term “price-earnings ratio (“P/E”)”, when used in this letter, refers to a frequently utilized metric for measuring valuation in the stock market.A stock with a high P/E ratio might be considered expensive relative to a stock with a low P/E ratio.The figure is calculated by dividing a company’s stock price by its earnings per share. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive.Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation.Neither the Fund nor any of its representatives may give legal or tax advice. Must be preceded or accompanied by a current prospectus.Please read it carefully before you invest. The Fund is distributed by Quasar Distributors, LLC. 9 CAPITAL ADVISORS GROWTH FUND Comparison of the change in value of a $10,000 investment in the Capital Advisors Growth Fund versus the S&P 500® Index and the Russell 1000® Growth Index. Average Annual Total Return1 One Year Five Year Ten Year Capital Advisors Growth Fund 1.44% 1.89% 2.88% S&P 500® Index 2.11% -0.25% 2.92% Russell 1000® Growth Index 2.64% 2.50% 2.60% Performance data quoted represents past performance and is no guarantee of future results.The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-205-0523. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and are not available for investment.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held for 7 days or less.If it did, total returns would be reduced. 1 Average Annual Total Return represents the average change in account value over the periods indicated. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000® Index with higher price-to-book ratios and higher forecasted growth values. 10 CAPITAL ADVISORS GROWTH FUND EXPENSE EXAMPLE at December 31, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/11 – 12/31/11). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 11 CAPITAL ADVISORS GROWTH FUND EXPENSE EXAMPLE at December 31, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual $ 968.70 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 12 CAPITAL ADVISORS GROWTH FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS – December 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 13 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2011 Shares COMMON STOCKS - 84.01% Value Air Delivery & Freight Services - 2.02% FedEx Corp. $ Asset Management - 3.58% BlackRock, Inc. Auto Manufacturers - Major - 4.75% Ford Motor Co.* General Motors Co.* Auto Parts - 1.38% Johnson Controls, Inc. Business Services - 4.66% Visa, Inc. - Class A Catalog & Mail Order Houses - 1.33% Amazon.com, Inc.* Conglomerates - 3.60% General Electric Co. Drug Manufacturers - 7.42% Abbott Laboratories Johnson & Johnson Independent Oil & Gas - 2.10% Suncor Energy, Inc.# Industrial Electrical Equipment - 2.01% ABB Ltd. - ADR* Industrial Metals & Minerals - 1.94% BHP Billiton Ltd. - ADR Internet Information Provider - 2.93% Google, Inc. - Class A* The accompanying notes are an integral part of these financial statements. 14 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value Money Center Banks - 4.85% Wells Fargo & Co. $ Oil & Gas Drilling & Exploration - 1.61% Transocean Ltd.# Oil & Gas Equipment & Services - 2.46% National Oilwell Varco, Inc. Personal Computers - 5.39% Apple, Inc.* Personal Products - 2.78% Procter & Gamble Co. Processed & Packaged Goods - 4.39% PepsiCo, Inc. REIT - Industrial - 2.53% Weyerhaeuser Co. Restaurants - 2.23% Yum! Brands, Inc. Semiconductor - Broad Line - 2.64% Intel Corp. Semiconductor - Equipment & Materials - 2.14% Applied Materials, Inc. Semiconductor - Integrated Circuits - 7.33% Analog Devices, Inc. Broadcom Corp. - Class A Qualcomm, Inc. The accompanying notes are an integral part of these financial statements. 15 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value Telecommunication Services/Domestic - 7.94% AT&T, Inc. $ Vodafone Group Plc - ADR Total Common Stocks (Cost $19,474,675) SHORT-TERM INVESTMENTS - 15.99% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $3,841,881) Total Investments in Securities (Cost $23,316,556) - 100.00% Liabilities in Excess of Other Assets - (0.00)% ) Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of December 31, 2011. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 16 CAPITAL ADVISORS GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at December 31, 2011 ASSETS Investments in securities, at value (identified cost $23,316,556) $ Receivables Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Due to advisor Audit fees Shareholder reporting Transfer agent fees and expenses Fund accounting fees Distribution fees Administration fees Chief Compliance Officer fee Custodian fees Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$24,033,209 / 1,407,126 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 17 CAPITAL ADVISORS GROWTH FUND STATEMENT OF OPERATIONS For the year ended December 31, 2011 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees (Note 5) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Shareholder reporting Custody fees (Note 4) Insurance Miscellaneous fees Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss from investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 18 CAPITAL ADVISORS GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2011 December 31, 2010 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) from investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ — $ (a) A summary of share transactions is as follows: Year Ended Year Ended December 31, 2011 December 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 19 CAPITAL ADVISORS GROWTH FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the year Year Ended December 31, Net asset value, beginning of year $ Income from investment operations: Net investment income/(loss) ) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Redemption fees retained — — — Net asset value, end of year $ Total return % % % -29.35 % % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: Before expense waiver % After expense waiver % % %(3) % % Ratio of net investment income/(loss) to average net assets: Before expense waiver % % % %) %) After expense waiver % %) Portfolio turnover rate % Based on average shares outstanding. Amount is less than $0.01. Effective May 1, 2009, the Advisor contractually agreed to lower the net annual operating expense limit to 1.25%. The accompanying notes are an integral part of these financial statements. 20 CAPITAL ADVISORS GROWTH FUND NOTES TO FINANCIAL STATEMENTS at December 31, 2011 NOTE 1 - ORGANIZATION The Capital Advisors Growth Fund (the “Fund”) is a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as a non-diversified, open-end management investment company.The Fund began operations on January 1, 2000.The investment objective of the Fund is to achieve long-term capital growth. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2008 – 2010, or expected to be taken in the Fund’s 2011 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 21 CAPITAL ADVISORS GROWTH FUND NOTES TO FINANCIAL STATEMENTS at December 31, 2011, Continued The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. For the year ended December 31, 2011, the Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Net Accumulated Net Investment Income/(Loss) Realized Gain/(Loss) Paid-in Capital E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. Redemption Fee:The Fund charges a 2.00% redemption fee to shareholders who redeem shares held 7 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital. G. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of December 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. 22 CAPITAL ADVISORS GROWTH FUND NOTES TO FINANCIAL STATEMENTS at December 31, 2011, Continued NOTE 3 - SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Equity Securities:The Fund’s investments are carried at fair value.Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual 23 CAPITAL ADVISORS GROWTH FUND NOTES TO FINANCIAL STATEMENTS at December 31, 2011, Continued funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. If market quotations or information furnished by a pricing service is not readily available or does not accurately reflect fair value for a security held by an underlying fund, or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded, that security may be valued at its fair market value as determined in good faith in accordance with procedures approved by the underlying funds’ Board of Trustees. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of December 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks Basic Materials $ $
